Judgment unanimously affirmed without costs. Memorandum: We affirm for reasons stated in the decision at Supreme Court (Galloway, J.). We add only that respondents properly relied on the standards set forth in Henrietta Town Code § 127-48 (A) and (B) in denying the application and that respondents’ determination with respect to those standards is supported by the record. Although petitioner is not foreclosed from seeking a future modification of the original subdivision plan approved in 1989, petitioner has the burden of establishing that any future modification will not violate the standards set forth in the Town Code. (Appeal from Judgment of Supreme Court, Monroe County, Galloway, J. — CPLR art 78.) Present — Denman, P. J., Green, Hayes, Pigott, Jr., and Balio, JJ.